429 S.E.2d 730 (1993)
333 N.C. 782
Willis G. NESBIT and Elizabeth C. Nesbit
v.
Paul HOWARD and Evelyn Howard.
No. 79PA92.
Supreme Court of North Carolina.
June 4, 1993.
*731 Womble Carlyle Sandridge & Rice by Reid C. Adams, Jr. and Thomas L. Nesbit, Winston-Salem, for plaintiffs-appellants.
David P. Parker, Statesville, for defendants-appellees.
PER CURIAM.
Justice Parker recused and took no part in the consideration or decision of this case. The remaining members of the Court are equally divided, with three members voting to affirm and three members voting to reverse the decision of the Court of Appeals. Accordingly, the decision of the Court of Appeals is left undisturbed and stands without precedential value. See Kempson v. N.C. Dept. of Human Resources, 328 N.C. 722, 403 S.E.2d 279 (1991).
AFFIRMED.